 
EXHIBIT 10.1
 
FIFTH AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT


THIS FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is entered into to be effective as of March 29, 2013 (the “Effective Date”)
between SOUTHWEST IOWA RENEWABLE ENERGY, LLC, an Iowa limited liability company
(the “Borrower”) and AGSTAR FINANCIAL SERVICES, PCA, as Administrative Agent
(the “Agent”) for itself and the other commercial, banking or financial
institutions party to the Credit Agreement (as defined below) (the “Banks”) .


RECITALS


A.           The Borrower, the Agent, and the Banks have entered into an Amended
and Restated Credit Agreement dated March 31, 2010, which was amended by that
certain Amendment to Amended and Restated Credit Agreement dated to be effective
as of March 31, 2011, by the Second Amendment to Amended and Restated Credit
Agreement dated June 30, 2011, by the Third Amendment to Amended and Restated
Credit Agreement dated September 1, 2011, and by the Fourth Amendment to Amended
and Restated Credit Agreement dated March 30, 2012 (as amended, the “Credit
Agreement”) under which the Banks agreed to extend certain financial
accommodations to the Borrower.


B.           The Borrower, Agent and Banks have consented to certain
modifications under the Credit Agreement, in accordance with the terms and
conditions of this Amendment.


C.           All terms used and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.


AGREEMENT


NOW THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.           Amendments to Credit Agreement.


a.           As of the Effective Date, the following defined terms as used in
the Loan Documents are amended and restated as follows:


“Borrowing Base” means, at any time, the lesser of: (i) $13,214,300.00, or (ii)
the sum of:  (A) seventy-five percent (75%) of the Borrower’s Eligible Accounts
Receivable, plus (B) seventy-five percent (75%) of the Borrower’s Eligible
Inventory.


“Revolving Line of Credit Loan” means that line of credit loan from the Banks to
the Borrower in the amount of Thirteen Million Two Hundred Fourteen Thousand
Three Hundred and No/100 Dollars ($13,214,300.00) pursuant Section 2.05.


“Revolving Line of Credit Loan Maturity Date” means October 31, 2013.


b.           As of the Effective Date, Section 2.01(d) of the Credit Agreement
is amended, restated and replaced by the following:


(d)           Revolving Line of Credit Loan.  The Banks agree to lend to the
Borrower and the Borrower agrees to borrow from the Banks from time to time on a
revolving basis an

 
1

--------------------------------------------------------------------------------

 


 
amount not to exceed Thirteen Million Two Hundred Fourteen Thousand Three
Hundred and No/100 Dollars ($13,214,300.00), pursuant to the terms and
conditions set forth in Section 2.05 and the Revolving Line of Credit Note.


c.           As of the Effective Date, Section 2.05(a) of the Credit Agreement
is amended, restated and replaced by the following:


(a)           Revolving Line of Credit Loan.  On the terms and conditions set
forth in this Agreement, the Banks agree to make one or more Revolving Line of
Credit Advances to the Borrower on a revolving basis, during the period
beginning on March 31, 2010, and ending on the Business Day immediately
preceding the Revolving Line of Credit Maturity Date (the “Revolving Line of
Credit Termination Date”), in an aggregate principal amount outstanding at any
one time not to exceed Thirteen Million Two Hundred Fourteen Thousand Three
Hundred and No/100 Dollars ($13,214,300.00); provided, however, that at no time
shall the Outstanding Revolving Advances exceed the Borrowing Base.  The
Revolving Line of Credit Loan shall mature and be due and payable in full at
12:00 P.M. (Minneapolis, Minnesota time) on the Revolving Line of Credit
Maturity Date.  Subject to Section 2.05(h), Revolving Line of Credit Advances
borrowed and repaid or prepaid may be reborrowed at any time prior to the
Revolving Line of Credit Termination Date.


d.           As of the Effective Date, Section 5.01(e) of the Credit Agreement
is amended, restated and replaced by the following:


(e)           Intentionally Omitted.


e.           As of the Effective Date, Schedule 2.01 to the Credit Agreement is
amended, restated and replaced by the following:
 
Schedule 2.01
Commitments



   
Term Loan         
Commitment        
 
Term Revolving      
Loan              
Commitment       
Revolving Line of    
Credit Loan      
Commitment     
Total           
Commitment    
 
AgStar Financial Services,
PCA*
$16,575,600.00
$2,829,200.00
$5,595,200.00*
$25,000,000.00
 
Metropolitan Life
Insurance Company
$12,023,800.00
$1,190,500.00
$1,785,700.00
$15,000,000.00
 
MetLife Bank, N.A.
$9,099,100.00
$900,900.00
$0.00
$10,000,000.00
 
Cooperative Centrale
Raiffeisen-Boerenleenbank
B A, “RABOBANK
NEDERLAND”, New
York Branch
$8,015,900.00
$793,600.00
$0.00
$10,000,000.00
 
Amarillo National Bank
$16,031,700.00
$1,587,300.00
$2,381,000.00
$20,000,000.00
 
First National Bank of
Omaha
$17,331,500.00
$1,716,100.00
$3,452,400.00
$22,500,000.00
 
Bank of the West
$4,008,000.00
$396,800.00
$0.00
$5,000,000.00
 
Monumental Life
Insurance Company
$12,000,000.00
$0.00
$0.00
$12,000,000.00
 
BMO Harris f/k/a M & I
Marshall & IIsley Bank
$5,914,400.00
$585,600.00
$0.00
$6,500,000.00

 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 

 
Totals
$101,000,000.00
$10,000,000.00
$13,214,300.00
$126,000,000.00
             
*Farm Credit Services of
the Mountain Plains, FLCA
$2,404,800.00
$238,100.00
$357,100.00
$3,000,000.00



* Farm Credit Services of the Mountain Plains, FLCA is a participant under
AgStar Financial Services, PCA, and its Commitment amounts are included in those
listed beside AgStar Financial Services, PCA’s name.


2.           Effect on Credit Agreement. Except as expressly amended by this
Amendment, all of the terms of the Credit Agreement shall be unaffected by this
Amendment and shall remain in full force and effect.  Nothing contained in this
Amendment shall be deemed to constitute a waiver of any rights of the Banks or
to affect, modify, or impair any of the rights of the Banks as provided in the
Credit Agreement.


3.           Conditions Precedent to Effectiveness of this Amendment.  The
obligations of the Banks hereunder are subject to the conditions precedent that
Agent shall have received the following, in form and substance satisfactory to
Agent:


a.           this Amendment duly executed by Borrower, Agent, and the Banks; and


b.           all other documents, instruments, or agreements required to be
delivered to Agent under the Credit Agreement and not previously delivered to
Agent.


4.           Representations and Warranties of Borrower.  Borrower hereby agrees
with, reaffirms, and acknowledges as follows:


a.           The execution, delivery and performance by Borrower of this
Amendment is within Borrower’s power, has been duly authorized by all necessary
action, and does not contravene:  (i) the articles of organization or operating
agreement of Borrower; or (ii) any law or any contractual restriction binding on
or affecting Borrower; and does not result in or require the creation of any
lien, security interest or other charge or encumbrance upon or with respect to
any of its properties;


b.           This Amendment is, and each other Loan Document to which Borrower
is a party when delivered will be, legal, valid and binding obligations of
Borrower enforceable against Borrower in accordance with their respective terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditor’s rights
generally and by general principles of equity; and


c.           All other representations, warranties and covenants contained in
the Credit Agreement and the other Loan Documents are true and correct and in
full force and effect.


5.           Counterparts.  It is understood and agreed that this Amendment may
be executed in several counterparts each of which shall, for all purposes, be
deemed an original and all of which, taken together, shall constitute one and
the same agreement even though all of the parties hereto may not have executed
the same counterpart of this Amendment.  Electronic delivery of an executed
counterpart of a signature page to this Amendment shall be effective as delivery
of an original executed counterpart to this Amendment.


[SIGNATURE PAGES IMMEDIATELY FOLLOW.]

 
3

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
FIFTH AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT
BY AND BETWEEN
SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND
THE BANKS


Dated to be effective as of March 29, 2013


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and duly authorized, as of the date first above
written.


 

SOUTHWEST IOWA RENEWABLE ENERGY, LLC,       an Iowa limited liability company  
   

 

                /s/ Brian Cahill       By:  Brian Cahill       Its:  CEO      

 
 
4

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
FIFTH AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT
BY AND BETWEEN
SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND
THE BANKS


Dated to be effective as of March 29, 2013


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and duly authorized, as of the date first above
written.
 
AGENT:
             
AGSTAR FINANCIAL SERVICES, PCA,
      as Administrative Agent for itself and the other Banks      

 

        /s/ Ron Monson      
By: Ron Monson
     
Its: Vice President
     

 
 
 
 
 
 
 
 
5